DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 02/12/2021.
Claims 8 and 10 have been amended.
Rejection to claims under 35 USC § 112 is withdrawn since the claims have been amended accordingly.

Response to Arguments

Applicant’s arguments with respect to claims 8 and 10 filed on 02/12/2021 have been considered but are moot because the arguments were drawn to newly added 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0098610) and its provisional application (62/335713, “713”) in view of Wu et al. (US 2019/0014546, “Wu”).
Examiner’s note: in what follows, references are drawn to Kim unless otherwise mentioned.
Kim discloses "Method for Providing Control Information for MUST Transmission in Wireless Communication System, and Apparatus therefor” (Title) and Kim’s invention comprises the following features:
Regarding claim 8, a terminal ([0137 and Fig. 10] “Referring to FIG. 10, a communication apparatus 1000”); comprising: 
a reception unit (Fig. 10; 1030 “RF Module”) configured to receive control information indicating that MUST (Multiuser superposition transmission) interference ([claim 7] “a wireless communication module; and a processor connected to the wireless communication module, and configured to receive downlink control information including an interference signal-related field”. See [713, P4] for DCI and the figure on P4.) is present from a base station by a physical downlink control channel ([0072] “the presence or absence of MUST interference is indicated by CRC masking in the foregoing manner, if DCI is masked by UE_ID, this means the presence of MUST interference”, [0069] “an eNB indicates the presence or absence of MUST interference to a UE”, and [0040] “the UE receives downlink control information (DCI) through the PDCCH.” See [713, P4 and Fig. 2]); and 
a signal decoding unit (Fig. 10; 1010 “Processor”) configured to decode a signal addressed to the terminal based on the control information ([0049] “Information indicating to which UE or UEs PDSCH data is to be transmitted and information indicating how UEs should receive and decode the PDSCH data are transmitted on the PDCCH.” An example is described in [0049] for a UE receiving PDCCH and blind-decoding the PDCCH using RNTI information. See [713, P10, first paragraph]), 
wherein the reception unit receives, from the base station by RRC signaling ([0081] “the mapping relationship may be indicated to the UE by RRC signaling by the eNB.”, and “UE_ID, VID1, VID2, . . . , VIDN may be mapped to different power allocation ratio information in a one-to-one correspondence. Or UE_ID, VID1, VID2, . . . , VIDN may be mapped to demodulation reference signal (DM-RS) information (VCID, nSCID, a DM-RS port, the number of layers, or the like) or modulation order information about different MUST-paired UEs in a one-to-one correspondence.” See [713, P10, second paragraph]), a parameter that is used when receiving the control information indicating that MUST interference is present ([0082] “The VID may be indicated UE-RRC signaling by the eNB. … For example, the VID may be defined by adding an offset to UE_ID on the basis of a predetermined offset value or performing a bit operation”).
It is noted that while disclosing MUST interference, Kim does not specifically teach about decoding signal for the UE and removing interference from a received signal. It, however, had been known before the effective filing date as shown by Wu in a disclosure “Method and Apparatus for Indicating Power Allocation in Multiuser Superposition Transmission” (Title) as follows; 
the signal decoding unit uses, as information used for removing MUST interference from a received signal, information used for decoding the signal addressed to the terminal ([Wu, 0023] “if the UE is the first UE, the apparatus further comprises: first decoding unit configured to decode a signal of the second UE based on the second power allocation information; and interference removing unit configured to remove interference caused by the second UE based on the decoded signal of the second UE.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim's features by using the features of Wu in order to effectively decode received signals and remove interferences such that “a method and apparatus for indicating power allocation in multiuser superposition transmission” [Wu, 0005]. 

Regarding claim 10, it is a reception method claim corresponding to the terminal claim 8, and is therefore rejected for the similar reasons set forth in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411